Order entered April 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01207-CR

                           BRITTANY RAE BOOKER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-83858-2014

                                           ORDER

       On March 10, 2015, this Court ordered Denise Condran, official court reporter of the

County Court at Law No. 3, to file, by March 16, 2015 either the complete reporter’s record or

the portion for the reporter’s record for which she had received payment. To date, Ms. Condran

has neither filed the reporter’s record nor communicated with the Court regarding the status of

the record.

       Accordingly, we ORDER Denise Condran, as official court reporter of the County Court

at Law No. 3, to file by MAY 4, 2015, either the complete reporter’s record or the portion of the

reporter’s record for which payment has been received, together with written verification that

appellant did not make payment for the remaining portion of the record. We notify appellant that
if we receive verification of non-payment, we will order the appeal submitted without the missing

portion of the reporter’s record. See TEX. R. APP. P. 37.3(c).

       If we do not receive the reporter’s record by the date specified, the Court will order that

Denise Condran not sit as a court reporter until she has filed the record in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lance Baxter, Presiding Judge, County Court at Law No. 3; Denise Condran, official

court reporter, County Court at Law No. 3; Kelly Bryant, court reporter; Charles Pelowski; and

John Rolater.


                                                      /s/     LANA MYERS
                                                              JUSTICE